DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 550 as disclosed in [00104] of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3, 7-8, 11, 13, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ralovich et al (US 20130243294 A1, of record on IDS, hereinafter "Ralovich" .

Regarding claim 1, Ralovich teaches A computer-implemented method (may be performed within a computer system using data stored within the computer system, [0018]) of determining hemodynamic information for a patient (non-invasive hemodynamic assessment, [0018]) the method comprising:
receiving medical image data  of a patient (medical image data [0034]) acquired by a medical image acquisition device (image acquisition device [0049]), the medical image data including one or more arterial segments and surrounding area (model of the aorta and supra-aortic arteries [0034]);
generating a geometrical representation of the one or more arterial segments from the
medical image data (generate the patient-specific anatomical model of the vessel [0028]);
determining boundaries and geometry data for each arterial segment (calculated based on the patient-specific lumen anatomy, the patient-specific aortic blood flow rates, and non-invasive clinical measurements of the patient, [0006]), the boundaries including an inflow boundary and one or more outflow boundaries, (Patient-specific inlet and outlet boundary conditions for a computational model of aortic blood flow [0006]) the inflow boundary and the one our more outflow boundaries corresponding to a cross-section of the each arterial segment (cross-section contour at each centerline point gives a corresponding cross-section area measurement at that point in the coronary artery [0028]); and the geometry data including a radius (The centerline is used to determine the length of each vessel, while the cross-sectional areas are used to initialize the radii of the vessels [0029]) for the inflow boundary and a radius for each outflow boundary  (Patient-specific inlet and outlet boundary conditions for a computational model of aortic blood flow are calculated [0006])
determining one or more boundary conditions for the geometrical representation (geometric representation of the lumen boundaries [0036]), the one or more boundary conditions including an inflow boundary condition for the inflow boundary and an outflow boundary condition for each outflow boundary  (Patient-specific inlet and outlet boundary conditions for a computational model of aortic blood flow are calculated based on... [0006]; determination of flow rates at the inflow and outflows [0030]), the outflow boundary condition for each outflow boundary being determined using an outflow distribution parameter (evaluation of the patient-specific time varying pressure distribution long vessel centerlines is the treatment of the outflow boundary condition [0024]; the outflow distribution parameter is implicitly the "patient specific time varying pressure"), and the outflow distribution parameter being determined using the geometry data for one or more of the one or more outflow boundaries   (patient-specific boundary conditions and parameters in order to determine the pressure distribution [0019]) ,  stored hemodynamic data (hemodynamic assessment of aortic coarctation may be implemented [0049], or a combination thereof;
and a final outflow rate distribution (patient-specific boundary conditions for a 1D computational model representing the vessel are estimated based on the patient-specific anatomy and flow data [0029]; time varying pressure distribution is calculated ….with the patient-specific boundary conditions [0031]) among the outflow boundaries of the segments being determined using a least squares minimization (For each of the segments, a fitting procedure (e.g., least squares fitting) can be applied to determine the local stiffness function based on the patient-specific anatomy and flow data [0029]) approach encompassing all outflow boundaries (The estimation of the vessel wall stiffness and the estimation of the outflow boundary conditions are related to each other [0030]); 
determining a flow field for each arterial segment (determine the average flow rate at the ascending aorta (aortic inflow rate) and the velocity field 634 is used to determine the average flow rate at the descending aorta (aortic outflow rate) [0038]) using the geometrical representation (patient-specific boundary conditions is utilized to simulate blood flow and pressure in the aorta. The simulation provides dense 3D+time velocity and pressure maps, [0034]), one or more of the boundary condition, (boundary conditions for the velocity [0045]) and pressure data (patient-specific boundary conditions is utilized to simulate blood flow and pressure in the aorta. The simulation provides dense 3D+time velocity and pressure maps, [0034]);
determining hemodynamic information (hemodynamic assessment [034]) using one or more of the boundary conditions (inlet and outlet boundary conditions [0040]), the flow field (patient specific measured blood flow [0040]), and pressure data for the patient (estimating pressure distribution in vessels [0049]); and
providing a display output (display [0049]) of the hemodynamic information (hemodynamics simulation [0005]).

Regarding claim 3, Ralovich teaches a method wherein the one or more arterial segments correspond to the one or more coronary arterial segments (segmented coronary arteries, [0028])

Regarding claim 7, Ralovich teaches a method wherein the pressure field (patient-specific boundary conditions and parameters in order to determine the pressure distribution [0019]; Blood flow and pressure are simulated [0019]) , is determined using only the geometrical representation (cross-section area information are extracted from medical imaging data [0019]), the geometrical data and one or more of the boundary conditions (time-varying inflow and outflow rates, [0019]; inflow are outflow parameters are implicitly the boundary conditions).

Regarding claim 8, Ralovich teaches a method wherein the medical image data is computed tomography image data of the patient (the medical image data can be medical images acquired...computed tomography [0027]). 

Regarding claim 11, Ralovich teaches a system for determining hemodynamic information for a patient (hemodynamic assessment [034]), the system comprising:
at least one processor (processor [0049]); and
a memory (memory [0049]), wherein the processor is configured to cause:
obtaining medical image data (medical image data [0034]) of a patient acquired by a medical image acquisition device (image acquisition device [0049]), the medical image data including one or more arterial segments and surrounding area (model of the aorta and supra-aortic arteries [0034]);
generating a geometrical representation of the one or more arterial segments from the medical image data (calculated based on the patient-specific lumen anatomy, the patient-specific aortic blood flow rates, and non-invasive clinical measurements of the patient, [0006]);
determining boundaries and geometry data for each arterial segment, the boundaries including an inflow boundary and one or more outflow boundaries (Patient-specific inlet and outlet boundary conditions for a computational model of aortic blood flow [0006]); 
the inflow boundary and the one or more outflow boundaries corresponding to a cross-section of each arterial segment (cross-section contour at each centerline point gives a corresponding cross-section area measurement at that point in the coronary artery [0028]);
the geometry data including a radius for the inflow boundary and for each outflow boundary (The centerline is used to determine the length of each vessel, while the cross-sectional areas are used to initialize the radii of the vessels [0029]);
 determining one or more boundary conditions for the geometrical representation (geometric representation of the lumen boundaries [0036]), the one or more boundaries including an inflow boundary condition for the inflow boundary and an outflow boundary condition for each outflow boundary (Patient-specific inlet and outlet boundary conditions for a computational model of aortic blood flow are calculated based on... [0006]; determination of flow rates at the inflow and outflows [0030]);
the boundary condition for each outflow boundary being determined using an outflow distribution parameter (evaluation of the patient-specific time varying pressure distribution long vessel centerlines is the treatment of the outflow boundary condition [0024]; the outflow distribution parameter is implicitly the "patient specific time varying pressure"); 
the outflow distribution parameter being determined using the geometry data for one or more of the one or more outflow boundaries  (patient-specific boundary conditions and parameters in order to determine the pressure distribution [0019]), stored hemodynamic data (hemodynamic assessment of aortic coarctation may be implemented [0049]), or a combination thereof;
and a final outflow rate distribution ((patient-specific boundary conditions for a 1D computational model representing the vessel are estimated based on the patient-specific anatomy and flow data [0029]; time varying pressure distribution is calculated ….with the patient-specific boundary conditions [0031]) among the outflow boundaries of the segments being determined using a least squares minimization (For each of the segments, a fitting procedure (e.g., least squares fitting) can be applied to determine the local stiffness function based on the patient-specific anatomy and flow data [0029])  approach encompassing all outflow boundaries (The estimation of the vessel wall stiffness and the estimation of the outflow boundary conditions are related to each other [0030]);
 determining a flow field for each arterial segment using the geometrical representation, one or more of the boundary conditions, and pressure data, the flow field including pressure field (patient-specific boundary conditions and parameters in order to determine the pressure distribution [0019]);
 determining hemodynamic information using the boundary conditions (hemodynamic assessment of aortic coarctation may be implemented [0049]), the flow field (velocity field [0038]), and pressure data for the patient (estimating pressure distribution in vessels [0049]); and
providing a display output of the hemodynamic information (display [0049]; hemodynamics simulation [0005]) .
	
	Regarding claim 13, Ralovich teaches a system wherein the one or more arterial segments corresponds to the one or more coronary arterial segments (segmented coronary arteries, [0028]).

Regarding claim 17, Ralovich teaches a system wherein the pressure field (patient-specific boundary conditions and parameters in order to determine the pressure distribution [0019]; Blood flow and pressure are simulated [0019]) is determined using only the geometrical representation ((cross-section area information are extracted from medical imaging data [0019]), the geometrical data and one or more of the boundary conditions (time-varying inflow and outflow rates, [0019]; inflow are outflow parameters are implicitly the boundary conditions).

Regarding claim 18, Ralovich teaches a system wherein the medical image data is computed tomography image data of the patient (the medical image data can be medical images acquired ...computed tomography [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 14-15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ralovich as applied to claims 1 and 11 above, and further in view of  Groen (GROEN, "Atherosclerotic plaque and shear stress in carotid arteries," The Netherlands Heart Institute, November 2010, of record, cited on IDS).

Regarding claim 4, Ralovich does not teach a method wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary, and the stored hemodynamic data; and the stored hemodynamic data defines an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of an outflow boundary condition for the first outflow boundary and an outflow boundary condition for the second outflow boundary. However, Groen teaches a method wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary (Two different models were used to describe the outflow-ratios, page 110 para. 2), and the stored hemodynamic data ; and the stored hemodynamic data defines an empirical relationship  (Two different models were used to describe the outflow-ratios. The first model is Murray’s Law [16]… The second model is an empirical relation, which was determined based on the flow measurements using parameter estimation, page 110)  between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of an outflow boundary condition for the first outflow boundary and an outflow boundary condition for the second outflow boundary (Q1 is the flow through the ICA or the ECA, Q0 is the flow through the CCA, r1 is the radius of the ICA or ECA and r0 is the radius of the CCA. Equation 7.1 on page 110; Q1 and Q0 are implicitly the first out flow and second outflow boundary, and R1 and R2 are implicitly the radius of the first and second outflow boundary).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Ralovich to include the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary, and the stored hemodynamic data; and the stored hemodynamic data defines an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of an outflow boundary condition for the first outflow boundary and an outflow boundary condition for the second outflow boundary, as taught by Groen, in order to achieve accurate assessment of wall shear stress using patient-specific geometries and flow measurements, as suggested by Groen (Page 106 para. 1). 

Regarding claim 5, Ralovich in view of Groen as modified above teaches the claim invention as discussed above. Ralovich further teaches a method wherein the one or more outflow boundaries includes additional outflow boundaries disposed between the inflow boundary and the first outflow boundary (Once a vessel centerline tree is extracted, cross-section contours can be generated at each point of the centerline tree. The cross-section contour at each centerline point gives a corresponding cross-section area measurement at that point in the coronary artery [0028]; cross-section contour at each centerline point implicitly has several additional outflow boundaries disposed between the inflow boundary and the first outflow boundary)  and the outflow distribution parameter is used to determine an outflow boundary condition for the first outflow boundary, the second outflow boundary, and each additional outflow boundary (The centerline is used to determine the length of each vessel, while the cross-sectional areas are used to initialize the radii of the vessels in the 1D model and to estimate the stiffness of various vessel segments [0029]).

Regarding claim 14, Ralovich does not teach a system wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary and the stored hemodynamic data; and the stored hemodynamic data defines an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary. However, Groen teaches a system the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary and the stored hemodynamic data; and (Two different models were used to describe the outflow-ratios, page 110 para. 2), the stored hemodynamic data defines an empirical relationship  (Two different models were used to describe the outflow-ratios. The first model is Murray’s Law [16]… The second model is an empirical relation, which was determined based on the flow measurements using parameter estimation, page 110) between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary condition for second outflow boundary (Q1 is the flow through the ICA or the ECA, Q0 is the flow through the CCA, r1 is the radius of the ICA or ECA and r0 is the radius of the CCA. Equation 7.1 on page 110; Q1 and Q0 are implicitly the first out flow and second outflow boundary, and R1 and R2 are implicitly the radius of the first and second outflow boundary). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ralovich to include the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and a radius for the second outflow boundary and the stored hemodynamic data; and the stored hemodynamic data defines an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary , as taught by Groen, in order to achieve accurate assessment of wall shear stress using patient-specific geometries and flow measurements, as suggested by Groen (Page 106 para. 1). 

	Regarding claim 15, Ralovich in view of Groen as modified above teaches the claim invention as discussed above. Ralovich further teaches a system wherein the one or more outflow boundaries includes additional outflow boundaries disposed between the inflow boundary and the first outflow boundary (Once a vessel centerline tree is extracted, cross-section contours can be generated at each point of the centerline tree. The cross-section contour at each centerline point gives a corresponding cross-section area measurement at that point in the coronary artery [0028]; cross-section contour at each centerline point implicitly has several additional outflow boundaries disposed between the inflow boundary and the first outflow boundary) ; and the outflow distribution parameter is used to determine an outflow boundary condition for the first outflow boundary, the second outflow boundary, and each additional outflow boundary (The centerline is used to determine the length of each vessel, while the cross-sectional areas are used to initialize the radii of the vessels in the 1D model and to estimate the stiffness of various vessel segments [0029]).

Regarding claim 21, Ralovich teaches a computer-implemented method  (computer [0049]) of determining boundary conditions for a geometrical representation of an arterial anatomy of a patient, the method comprising:
receiving medical image data  (medical image data [0034]) of a patient acquired by a medical image acquisition device (image acquisition device [0049]), the medical image data including one or more arterial segments and surrounding area (model of the aorta and supra-aortic arteries [0034]);
generating a geometrical representation of the one or more arterial segments from the medical image data (calculated based on the patient-specific lumen anatomy, the patient-specific aortic blood flow rates, and non-invasive clinical measurements of the patient, [0006]);
determining boundaries and geometry data for each arterial segment (boundary conditions [0006]),
 the boundaries including an inflow boundary and one or more outflow boundaries (inlet and outlet boundary [0006]), the inflow boundary and the one or more outflow boundaries corresponding to a cross-section of the each arterial segment  (cross-section area measurement[0028]), the one or more outflow boundaries including a first outflow boundary and a second outflow boundary (inlet and outlet boundary [0006]),  the second outflow boundary being disposed between the first outflow boundary and the inflow boundary (Once a vessel centerline tree is extracted, cross-section contours can be generated at each point of the centerline tree. The cross-section contour at each centerline point gives a corresponding cross-section area measurement at that point in the coronary artery [0028]; cross-section contour at each centerline point implicitly has several additional outflow boundaries disposed between the inflow boundary and the first outflow boundary), the geometry data including a radius for the inflow boundary and for each outflow boundary (The centerline is used to determine the length of each vessel, while the cross-sectional areas are used to initialize the radii of the vessels [0029]);
and a final outflow rate distribution among the outflow boundaries of the segments patient-specific boundary conditions for a 1D computational model representing the vessel are estimated based on the patient-specific anatomy and flow data [0029]; time varying pressure distribution is calculated ….with the patient-specific boundary conditions [0031])  being determined using a least squares minimization approach (For each of the segments, a fitting procedure (e.g., least squares fitting) can be applied to determine the local stiffness function based on the patient-specific anatomy and flow data [0029]) encompassing all outflow boundaries (The estimation of the vessel wall stiffness and the estimation of the outflow boundary conditions are related to each other [0030]); 
determining an outflow boundary condition for each outflow boundary using the outflow distribution parameter and the inflow boundary (Patient-specific inlet and outlet boundary conditions for a computational model of aortic blood flow are calculated [0006]); and
providing a display output  (display [0049]) of the geometrical representation (hemodynamics simulation [0005]).
Ralovich does not teach a computer-implemented method of determining boundary conditions comprising determining an outflow distribution parameter using the geometry data for one or more of the one or more outflow boundaries and stored hemodynamic data, the hemodynamic data defining an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary condition for second outflow boundary. Groen, however, teaches  determining an outflow distribution parameter using the geometry data for one or more of the one or more outflow boundaries and stored hemodynamic data (Two different models were used to describe the outflow-ratios, page 110 para. 2, the hemodynamic data defining an empirical relationship (Two different models were used to describe the outflow-ratios. The first model is Murray’s Law [16]… The second model is an empirical relation, which was determined based on the flow measurements using parameter estimation, page 110) between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary condition for second outflow boundary. (Q1 is the flow through the ICA or the ECA, Q0 is the flow through the CCA, r1 is the radius of the ICA or ECA and r0 is the radius of the CCA. Equation 7.1 on page 110; Q1 and Q0 are implicitly the first out flow and second outflow boundary, and R1 and R2 are implicitly the radius of the first and second outflow boundary). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ralovich to include determining an outflow distribution parameter using the geometry data for one or more of the one or more outflow boundaries and stored hemodynamic data, the hemodynamic data defining an empirical relationship between (i) the ratio of the radius of the first outflow boundary and the radius of the second outflow boundary and (ii) a ratio of the outflow boundary condition for the first outflow boundary and the outflow boundary condition for second outflow boundary, as taught by Groen, in order to achieve accurate assessment of wall shear stress using patient-specific geometries and flow measurements, as suggested by Groen (Page 106 para. 1). 

Regarding claim 23,  Ralovich in view of Groen as modified above teaches the claim invention as discussed above. Ralovich further teaches a method wherein the one or more outflow boundaries include additional outflow boundaries disposed between the inflow boundary and the first outflow boundary (Once a vessel centerline tree is extracted, cross-section contours can be generated at each point of the centerline tree. The cross-section contour at each centerline point gives a corresponding cross-section area measurement at that point in the coronary artery [0028]; cross-section contour at each centerline point implicitly has several additional outflow boundaries disposed between the inflow boundary and the first outflow boundary). Ralovich in view of Groen, however, does not teach a method wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and the second outflow boundary and the stored hemodynamic data. Groen teaches a method wherein the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and the second outflow boundary and the stored hemodynamic data (Q1 is the flow through the ICA or the ECA, Q0 is the flow through the CCA, r1 is the radius of the ICA or ECA and r0 is the radius of the CCA. Equation 7.1 on page 110; Q1 and Q0 are implicitly the first out flow and second outflow boundary, and R1 and R2 are implicitly the radius of the first and second outflow boundary).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ralovich to include the outflow distribution parameter is determined using a ratio of a radius for the first outflow boundary and the second outflow boundary and the stored hemodynamic data, as taught by Groen, in order to achieve accurate assessment of wall shear stress using patient-specific geometries and flow measurements, as suggested by Groen (Page 106 para. 1). 

Claims 6, 9-10, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ralovich as applied to claims 1 and 11 above, and further in view of Itu et al (US 20170245821 A1, of record on IDS, hereinafter "Itu").

Regarding claim 6, Ralovich does not disclose a method wherein the geometrical representation corresponds to a multi-dimensional digital model of a spatial volume of the one or more arterial segments; the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh; and the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment. Itu discloses “ Method and system for purely geometric machine learning based fractional flow reserve”. Itu, however, teaches a method wherein:
the geometrical representation corresponds to a multi-dimensional digital model of a spatial volume of the one or more arterial segments (Image 730 shows a 3D surface mesh 732 of the coronary arteries, the aortic root, and the proximal part of the aorta [0050]);
the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh (segmenting a patient-specific anatomical model of the coronary arterial tree [0050]; coronary arteries can be segmented in a CT volume [0050]); and
the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment (3D surface mesh 732 of the coronary arteries, the aortic root, and the proximal part of the aorta [0050]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ralovich to include a method wherein the geometrical representation corresponds to a multi-dimensional digital model of a spatial volume of the one or more arterial segments; the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh; and the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment, as taught by Itu in order to achieve segmentation of a patient specific anatomical model of a coronary arterial tree from medical image data, as suggested by Itu ([0050]).

Regarding claim 9, Ralovich does not teach a method wherein the hemodynamic information includes fractional flow reserve (FFR), instantaneous wave-free ratio (iFR), wall shear stress (WSS), axial plaque stress (APS), hyperemic and resting diastolic pressure (Pd)/aortic pressure (Pa) indexes, pressure indices over a range of physiologic states, or a combination thereof. Itu, however, teaches a method wherein the hemodynamic information includes fractional flow reserve (FFR) (FFR [0025]), instantaneous wave-free ratio (iFR) (IFR [0025]), wall shear stress (WSS) (WWS [0025]), axial plaque stress (APS), hyperemic and resting diastolic pressure (Pd)/aortic pressure (Pa) indexes, pressure indices over a range of physiologic states, or a combination thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ralovich to include a method wherein the hemodynamic information includes fractional flow reserve (FFR), instantaneous wave-free ratio (iFR), wall shear stress (WSS), axial plaque stress (APS), hyperemic and resting diastolic pressure (Pd)/aortic pressure (Pa) indexes, pressure indices over a range of physiologic states, or a combination thereof, as taught by Itu in order to achieve the ability to  have an index to represent a risk of plaque rupture at a given point, as suggested by Itu ([0024]).

Regarding claim 10, Ralovich does not teach a method wherein: receiving information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation; and updating the display output of the hemodynamic information. Itu, however, teaches receiving information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation (virtual placement of the stent in an anatomical geometrical model extracted from medical images [0058]); and updating the display output of the hemodynamic information  (compute all hemodynamic quantities of interest [0058]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ralovich to include a method wherein receiving information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation; and updating the display output of the hemodynamic information , as taught by Itu, in order to achieve a method to plan therapy in multi-vessel disease scenarios, in terms of which stenosis to stent to achieve the optimal outcome ([0058]). 

Regarding claim 16, Ralovich does not each a system wherein the geometrical representation corresponds to a multi-dimensional digital model of a spatial volume of the one or more arterial segments; the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh; and the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment. Itu discloses “ Method and system for purely geometric machine learning based fractional flow reserve”. Itu, however, teaches a system wherein:
the geometrical representation corresponds to a multi-dimensional digital model of a spatial volume of the one or more arterial segments (Image 730 shows a 3D surface mesh 732 of the coronary arteries, the aortic root, and the proximal part of the aorta [0050]);
the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh (segmenting a patient-specific anatomical model of the coronary arterial tree [0050]; coronary arteries can be segmented in a CT volume [0050]); and
the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment (3D surface mesh 732 of the coronary arteries, the aortic root, and the proximal part of the aorta [0050]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ralovich to include a system wherein the geometrical representation corresponds to a multi-dimensional digital model of a spatial volume of the one or more arterial segments; the geometrical representation of the one or more arterial segments is discretized into a three-dimensional volumetric mesh; and the geometrical representation includes a surface mesh representing a boundary of a vessel wall of each segment, as taught by Itu, in order to achieve segmentation of a patient specific anatomical model of a coronary arterial tree from medical image data, as suggested by Itu ([0050]).

Regarding claim 19,  Ralovich does not teach a system wherein the hemodynamic information includes fractional flow reserve (FFR), instantaneous wave-free ratio (iFR), wall shear stress (WSS), axial plaque stress (APS), hyperemic and resting diastolic pressure (Pd)/aortic pressure (Pa) indexes, pressure indices over a range of physiologic states, or a combination thereof. Itu, however, teaches a system wherein the hemodynamic information includes fractional flow reserve (FFR) (FFR [0025]), instantaneous wave-free ratio (iFR) (IFR [0025]), wall shear stress (WSS) (WWS [0025]), axial plaque stress (APS), hyperemic and resting diastolic pressure (Pd)/aortic pressure (Pa) indexes, pressure indices over a range of physiologic states, or a combination thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ralovich to include a system wherein the hemodynamic information includes fractional flow reserve (FFR), instantaneous wave-free ratio (iFR), wall shear stress (WSS), axial plaque stress (APS), hyperemic and resting diastolic pressure (Pd)/aortic pressure (Pa) indexes, pressure indices over a range of physiologic states, or a combination thereof, as taught by Itu in order to achieve the ability to  have an index to represent a risk of plaque rupture at a given point, as suggested by Itu ([0024]).

	Regarding claim 20, Ralovich does not teach a system wherein information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation is received, and wherein the display output of the hemodynamic information updated in accordance with the information. Itu, however, teaches a system wherein information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation is received (virtual placement of the stent in an anatomical geometrical model extracted from medical images [0058]);, and wherein the display output of the hemodynamic information updated in accordance with the information (compute all hemodynamic quantities of interest [0058]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ralovich to include a system wherein information regarding a position of a virtual stent disposed along one or more of the segments of the geometrical representation is received, and wherein the display output of the hemodynamic information updated in accordance with the information, as taught by Itu, in order to achieve a method to plan therapy in multi-vessel disease scenarios, in terms of which stenosis to stent to achieve the optimal outcome ([0058]). 

Response to Arguments
Applicant’s amendments has overcome each and every specification and claim objections previously set forth in the Non-Final office action 03/30/2022. 
	Applicant has not overcome drawing objection regarding “550 as disclosed in [00104] of the specification”  not disclosed in drawings previously set forth in the Non-Final office action 03/30/2022. 
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 12-13 are premised upon applicant’s assertion that Ralovich does not teach or suggest amended claims 1 and 11 which recites “a final outflow rate distribution among the outflow boundaries of the segments being determined using a least squares minimization approach encompassing all outflow boundaries." Examiner does not find this persuasive as Ralovich discloses the following:
 [0029]: At step 206, patient-specific boundary conditions for a 1D computational model representing the vessel are estimated based on the patient-specific anatomy and flow data extracted from the medical image data.
[0029]: For each of the segments, a fitting procedure (e.g., least squares fitting) can be applied to determine the local stiffness function based on the patient-specific anatomy and flow data.
[0030]: The estimation of the vessel wall stiffness and the estimation of the outflow boundary conditions are related to each other since the wall stiffness influences the compliance of the smaller arteries through the structured tree boundary condition 
 [0031]: Returning to FIG. 2, at step 208, a time varying pressure distribution is calculated along the vessel by patient-specific simulation using the 1D computational model with the patient-specific boundary conditions. At each time step, the simulation calculates a pressure and flow rate at each point along the vessel tree using….
Local stiffness function, flow data, and patient-specific anatomy are implicitly equivalent to the final outflow rate distribution across the all of the segments
Applicant’s arguments on pages 13 are premised upon applicant’s assertion that Ralovich fails to teach the amended features of the independent claims, and are therefore not persuasive for reasons discussed above.
Applicant’s arguments on pages 13-15 are premised upon applicant’s assertion that Ralovich in view of Groen fails to teach the amended features of the independent claims, and are therefore not persuasive for reasons discussed above.
Applicant’s arguments on pages 14-15 are premised upon applicant’s assertion that Ralovich in view of Groen and Itu fails to teach the amended features of the independent claims, and are therefore not persuasive for reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793